            Case 1:20-cr-00065-DLF Document 6 Filed 03/12/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :          CASE NO. 1:20-cr-65
                                                     :
               v.                                    :          UNDER SEAL
                                                     :
MICHAEL RAHIM MOHAMMAD,                              :
                                                     :
               Defendant.                            :


                                           ORDER

       Based on the representations in the government’s motion to unseal the docket,

indictment, and other pleadings it is this 12 day of March, 2020,

       ORDERED the docket in this matter, including all pleadings shall be unsealed on March

12, 2020.




                                             _________________________________
                                             HON. DABNEY FRIEDRICH
                                             UNITED STATES DISTRICT JUDGE
